Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.
 
Status of the Claims
Claims 4, 7, 9, 10, and 13 have been cancelled in a previous communication.  
Claims 1-3, 5, 6, 8, 11, 12, and 14-16 are pending and under current examination.  

All rejections not reiterated have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, 8, 11, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mulye (US 6,057,289; issue date: 05/02/2000; of record) in view of Hojgaard (WO 2015/193380; publication date: 12/23/2015; cited in the IDS filed on 11/08/2019) and further in view of Foeger (US 2013/0058999; publication date: 03/07/2013; of record), and Lyons et al. (US 2001/0051595; publication date: 12/13/2001; of record), as evidenced by Domb et al. (WO 2007/099537; publication date: 09/07/2007; cited in the IDS filed on 11/08/2019).

Mulye discloses a pharmaceutical composition comprising cyclosporine and a self-emulsifying drug delivery system (title) comprising an oil and a non-ionic surfactant (abstract).  The surfactant for the self-emulsifying system has HLB greater than 10 (col 6, lines 61-62)  In example compositions, the composition contains cyclosporine (a poorly water-soluble drug as identified in table 8 on page 53 of the instant specification as having Caco-2 membrane permeability of 1.76E-06), oleic acid, and polyoxyl 35 castor oil (example 1, col 10).  
Mulye does not disclose a surfactant containing an oleate ester or oleylether as a moiety.  
Hojgaard discloses that, in addition to having surfactants with HLB greater than 10 such as polyoxyl 35 castor oil, self-emulsifying drug delivery systems may optionally contain a co-surfactant having an HLB of less than 10 (page 20) and in example compositions polyoxyl 35 castor oil is combined with glycerol monooleate (tables 1 and 2 on page 28).  
Foeger discloses that glyceryl monooleate has an HLB of 3 (0067).  
It would have been prima facie obvious to add glycerol monooleate to the formulation of example 1 disclosed by Mulye because one of ordinary skill in the art 
With regard to instant claim 1, the composition contains oleic acid alone (i.e. oleic acid is the main oil type component) and/or may contain combinations of oils such as fatty acids containing 6-22 carbon atoms.  The fatty acid serves to solubilize the cyclosporin (col 5, lines 22-25) and may be present in an amount of at least about 20% (col 5, lines 36-40).
The relevant disclosures of Mulye, Hojgaard, and Foeger are set forth above.  
Mulye does not disclose an oily component that comprises triacylglycerols (i.e. triglycerides) of oleic acid.  
Hojgaard discloses that in self-emulsifying drug delivery systems (SEDDS), the fatty component that is  a triglyceride of long chain fatty acids can increase lymphatic absorption of drugs (page 7) and discloses further using olive oil as the fatty component of the SEDDS.  
Lyons discloses that olive oil is mainly a mixed triglyceride of oleic acid (Lyons: claim 5).  
It would have been prima facie obvious to combine olive oil with the oleic acid in the oil phase in Mulye’s invention.  One having ordinary skill in the art would have been motivated to use olive oil in addition to the oleic acid disclosed by Mulye in order to improve lymphatic uptake of the drug.  The skilled artisan would have had reasonable expectation of success because Mulye discloses that the carrier can contain the solubilizing fatty acid in amounts as little as 20%.  Thus, it would have been merely a matter of routine to test concentrations of the components of the carrier (oleic acid and 
With regard to claim 2, the examiner notes that all of the structural limitations of the claim are taught by the prior art.  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).  
With regard to claim 3, Hojgaard discloses that formulations like Mulye’s self-emulsifying formulation containing fat improve lymphatic transport (page 2).  
With regard to instant claims 1, 14, and 15, as noted above, cyclosporine is indicated to possess a logD value of 5.33, a Caco-2 Papp of 1.76E-06, which, when rounded to the nearest tenths is 1.8E-06, and a molecular weight of 1203 Da (see table 13 on page 53).  
With regard to instant claims 5 and 16, cyclosporine is a cyclic peptide having 11 amino acids, all within the cycle.  As noted on page 1 of the instant specification, cyclosporine contains both N-methylated amino acids as well as amino acids that are 
With regard to instant claims 6 and 12, as noted above, the composition contains polyoxyl 35 castor oil. 
With regard to claim 8, as noted above it would be obvious to use glyceryl monoleate.
With regard to claim 13, in Mulye’s example 1, oleic acid is 33% by weight (200 mg of 600 total mg of the formulation).  This would give one having ordinary skill in the art a starting point for optimizing the amount of this ingredient in the final composition.  Please refer to MPEP 2144.05. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mulye (US 6,057,289; issue date: 05/02/2000; of record), Hojgaard (WO 2015/193380; publication date: 12/23/2015; cited in the IDS filed on 11/08/2019), Foeger (US 2013/0058999; publication date: 03/07/2013; of record), and Lyons et al. (US 2001/0051595; publication date: 12/13/2001; of record) as applied to claims 1-13, 15, and 16 above, and further in view of Khopade et al. (US 2010/0137432; publication date: 06/03/2010; of record).  

The relevant disclosures of Mulye, Hojgaard, Foeger, and Lyons are set forth above.  As noted supra, it would have been obvious to formulate Mulye’s composition to contain olive oil and glyceryl monooleate; however, these references are silent with respect to including polyoxyethylene hydroxystearate.  Mulye discloses that the composition contains a surfactant having HLB greater than 10 (col 6, lines 61-62).  

It would have been prima facie obvious to use polyoxyethylene hydroxystearate as the surfactant in Mulye’s invention because one having ordinary skill in the art would recognize this substance as a pharmacologically acceptable surfactant having an HLB value within the range disclosed as required by Hojgaard.  Please refer to MPEP 2144.07.  
With regard to the amount of each ingredient required by the instant claims, absent unexpected results, the examiner considers this merely a matter of optimizing the properties of the SEDDS formulation (see MPEP 2144.05).  

Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive. 

On page 10, Applicant argues that Mulye’s formulation relies on having oleic acid as the cyclosporine solubilizing agent and that Mulye does not disclose or suggest adding an oily component to its formulation.  Applicant points to Mulye’s col 3 as stating that Mulye’s goal is to minimize the number of components that are to be administered to the patient.  
Mulye’s comment at col 3 that there is a need to prepare formulations of cyclosporine that minimize the number of components is noted; however, Mulye is supra. 

On page 10, Applicant argues that Hojgaard does not teach or suggest that adding olive oil would be beneficial to Mulye’s formulation.  
The examiner respectfully disagrees.  Hojgaard teaches that olive oil, and other triglycerides improve lymphatic uptake of drug when included in SEDDS.  

On page 10, Applicant argues that the main component of olive oil is not free oleic acid but rather is oleic acid as a triacylglycerol (triglyceride).  
This point is acknowledged and addressed in the rejection set forth above.  

On page 11, Applicant argues that Mulye does not teach that their formulation requires a co-surfactant or that a co-surfactant would be beneficial. On page 12, Applicant argues that Hojgaard does not teach or suggest adding glycerol monooleate to Mulye’s formulation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The instant invention, as claimed, is prima facie obvious because one having ordinary skill in the art would predict that adding to Mulye’s SEDDS formulation containing oleic acid and polyoxyl 35 castor oil, the co-surfactant glycerol monooleate used successfully to form a SEDDS by Hojgaard in a formulation that also contains polyoxyl 35 castor oil (the same surfactant used by Mulye) and oils formed from triglycerides of oleic acid (chemically very similar oil phase to Mulye’s oleic acid oil phase) would also likely form a SEDDS formulation.  

On page 11, Applicant argues that if anything Mulye would have taught those skilled in the art to eliminate the use of cosurfactants such as alcohols to avoid associated issues.  
The examiner respectfully disagrees that the co-surfactant “glycerol monooleate” is excluded by Mulye’s invention.  As noted above, at col 3, Mulye is specifically looking to minimize the amount of co-solvents such as alcohol, propylene glycol, and polyethylene glycol.  The rationale underlying the obviousness conclusion does not rely upon including any of the ingredients listed by Mulye as having a detrimental effect (i.e. alcohols, propylene glycol, or PEGs).  

On page 12, Applicant argues cites Hojgaard’s example compositions that were tested for stability as not using olive oil and argues that one having ordinary skill would 
This argument is not persuasive because disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123(II).

On page 13, Applicant cites information contained in Foeger, Lyons, and Domb that was not cited in the rejection and on page 15, Applicant cites sections of Khopade not cited in the rejection.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
No claims are allowed.  
                                                                                                    Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617